Name: Commission Regulation (EEC) No 3442/84 of 6 December 1984 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1984/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318 /30 Official Journal of the European Communities 7 . 12 . 84 COMMISSION REGULATION (EEC) No 3442/84 of 6 December 1984 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1984/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as amended by Regulation (EEC) No 1 198 /82 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1244/82 (J), as amended by Regulation (EEC) No 1709/83 (4), fixed the time limit for submitting applica ­ tions for the premium for maintaining suckler cows at 30 September ; whereas, in certain Member States, this time limit has been found to be inadequate and it should therefore be extended ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 1244/82, for the 1984/85 marketing year '30 September' given in the said paragraph is hereby replaced by '31 December'. Article 2 Regulation (EEC) No 2795/84 (5) is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 December 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 140 , 5 . 6 . 1980 , p. 1 . ( 2) OJ No L 143, 20 . 5 . 1982, p. 28 . (') OJ No L 143 , 20 . 5 . 1982, p. 20 . (4) OJ No L 166 , 25 . 6 . 1983 , p. 16 . 0 OJ No L 263 , 4 . 10 . 1984, p. 22 .